Citation Nr: 1614724	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-30 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of tongue cancer (claimed as respiratory cancer of the larynx and trachea), to include as due to exposure to herbicide and contaminated water at Camp Lejeune.   


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in Vietnam from February 1966 to August 1968.  He is the recipient of the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Louisville, Kentucky, which has certified the appeal to the Board.  


FINDINGS OF FACT

1.  While the Veteran served in Vietnam during the Vietnam era, and is, thus, presumed to have been exposed to herbicides (to include Agent Orange) during service, he has not been diagnosed with a cancer recognized by VA as presumptively related to herbicide exposure.    

2.  The Veteran's residuals of tongue cancer is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to herbicide agents and contaminated water at Camp Lejeune.  Malignant tumors were not manifested within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for residuals of tongue cancer have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In an April 2010 letter, sent prior to the January 2012 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The April 2010 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159. 

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, and post-service treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in December 2011 and January 2015 with respect to the issue decided herein.  The Board finds that such VA examinations are adequate to decide the issue as it is predicated on an interview with the Veteran, a review of the record, to include his post-service medical records, and a physical examination.  With regard to the January 2015 examination, the examiner opined that the Veteran's claimed residuals of tongue cancer was less likely as not a result of his service, to specifically include exposure to contaminated water at Camp Lejeune, stating that the claimed disability was due to smoking, rather than a brief exposure at Camp Lejeune.  The examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board also finds that the December 2011 examination is adequate.   While the December 2011 examiner did not provide an opinion, as will be explained in more detail below, there was no competent evidence on record suggesting that tongue cancer was a result of the Veteran's service, to include exposure to herbicides.  As such, an opinion was not necessary in this instance, and the examination is adequate without it.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue herein has been met. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

Thus, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and will proceed to a decision. 

II.  Analysis 

The Veteran contends that his residuals of tongue cancer are the result of his service, to include exposure to herbicides in Vietnam and contaminated water at Camp Lejeune.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This includes malignant tumors, and presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit  recently clarified that the provisions of 38 C.F.R. § 3.303(b)  pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  In this case, the Veteran's service record reflects his service in the Republic of Vietnam during the Vietnam Era. Thus, his exposure to herbicides is presumed.  Id. 

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne, or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2, 725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2,105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VA Adjudication Procedures Manual (M21-1), IV.ii.2.C.5.o.  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs: tricholoroethylene (TCE), a metal degreaser, and percholorethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011); M21-1, IV.ii.2.C.5.o.  The Board notes that the Veteran's service personnel records document his presence at Camp Lejeune during this period of time from July 1966 to October 1966.  See Records of Service.   

Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant, such as the Veteran in the instant case, who served at Camp Lejeune, was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).   

There are studies involving the impact of such contaminated water, which involved the National Academy of Sciences, National Research Council (NRC), and the Agency for Toxic Substances and Disease Registry (ATSDR).  Based on a congressional mandate, the Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual. To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis used categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association. The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See also M21-1, IV.ii.2.C.5.p.

Subsequently, in December 2015, VA announced that it plans to propose expanded disability compensation eligibility for Veterans exposed to contaminated drinking water while assigned to Marine Corps Base Camp Lejeune.  Based upon VA's review of current medical science and ATSDR's findings, VA's Secretary intends to propose creation of a presumption of service connection for the following conditions: kidney cancer, liver cancer, non-Hodgkin lymphoma, leukemia, multiple myeloma, scleroderma, Parkinson's disease, and aplastic anemia / myelodysplastic syndromes.  However, VA has not yet promulgated regulations establishing such presumptions.  As such, pursuant to the M21-1, adjudication of claims for such diseases based on exposure to contaminated water at Camp Lejeune is stayed at the AOJ level.  See M21-1, IV.ii.2.C.5.q, r.  However, as the current claim does not involve a disease that will be acknowledged as presumptively related to exposure to contaminated water at Camp Lejeune, the Board may proceed with action on it at this time.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service treatment records are negative for complaints, treatments, or diagnoses pertinent to residuals of tongue cancer.  

Post-service treatment records reveal complaints of throat irritation and a November 2008 diagnosis of cancer at the base of the tongue.  A November 2008 computed tomography (CT) scan provided findings of "ill-defined soft tissue mass at the base of the right tongue."  Large confluent malignant-appearing lymph nodes were noted in the right side of the neck.  Additional lymph nodes below the level of the hyoid on the right side of the neck was detected.  The left side of the neck revealed enlarged lymph nodes as well.  Impression provided was "confirmation of 4.4 cm cavitary infiltrative mass at the right side of the base of the tongue consistent with cancer with bilateral neck malignant-appearing lymphadenopathy."   

A December 2008 private treatment record documents that the Veteran underwent a PET/CT scan.  The private physician provided an impression of "hypermetabolic squamous cell carcinoma at the base of the tongue which extends to the midline and is associated with multiple nodal metastases."  

A February 2009 private treatment record indicates that the Veteran underwent a course of chemotherapy for squamous cell carcinoma of the base of tongue.   

A March 2009 private treatment record indicates that a CT scan on the neck was performed, compared with CT scan findings from November 2008.  The private physician noted that large defect was noted in the area where a cavitary mass was previously noted at the right side of the base of the tongue, although the mass has not particularly enlarged.  The right upper neck large lymph node was observed to be slightly smaller than on the prior examination.  Also noted was diffuse stranding of the neck soft tissues consistent with radiation therapy.  Impression provided was "residual large defect in the base of the right side of the tongue with persistent multiple enlarged bilateral neck lymph nodes." 

An April 2009 private treatment record notes that the Veteran was not in distress.  There was very superficial ulceration in the right lateral aspect of the tongue, although there were no other mucosal lesions within the oral cavity or visualized portions of the oropharynx.  

A May 2009 private treatment record indicates that the Veteran was observed to be feeling "markedly improved."  Upon physical examination, there was mild edema of the supraglottic larynx, but no mucosal lesions were noted.  While there was a light area of eschar in the right base of tongue, no other lesions were noted.  

A September 2009 private treatment record indicates that the Veteran underwent an excisional biopsy of a persistent neck mass and the base of tongue, which showed no evidence of viable tumor.  Specifically, biopsy of the base of tongue revealed no residual or persistent tumor.   The private physician provided an impression of "[c]linically without evidence of disease." 

A July 2010 VA treatment note notes the Veteran's statement that his cancer was in remission and that he was experiencing dry throat due to lack of saliva.  

A December 2011 Disability Benefits Questionnaire (DBQ) report indicates that the Veteran has been diagnosed with malignant neoplasm of the tongue and lymph nodes in 2008.  The examiner noted that the Veteran was subsequently treated with chemotherapy and radiation beginning in February 2009.  The examiner noted that the Veteran had been in remission for two years and that the Veteran had difficulty eating because he had no saliva and his taste buds were working poorly.   The examiner also noted that the Veteran experienced daily episodes of severe shooting pain in the right side of his neck.  The examiner further indicated that the Veteran underwent a biopsy of the lymph nodes in 2009.  

An April 2014 statement from a private physician, Dr. M.K., notes that the Veteran was diagnosed with squamous cell carcinoma of the tongue in November 2008.  The private physician opined that the "potential causes of for this type of cancer can include viruses, smoking, and toxic chemical exposure" and that it was "possible that water contaminated with toxins could be a potential cause for [the Veteran's] cancer."  

A January 2015 DBQ report contains an opinion that the residuals of tongue cancer are less likely than not incurred in or caused by the Veteran's service.  As rationale, the DBQ examiner noted that the Veteran had a "known, significant risk factor for the development of tongue cancer - tobacco abuse" and reasoned that risk factors most frequently associated with head and neck cancers included smoking.   Further, the examiner reasoned that the Veteran was stationed at Camp Lejeune for "a very brief amount of time (96 days) and it is very unlikely that his exposure was significant enough to pose a measurable degree of risk for oropharyngeal cancer."  

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that service connection for residuals of tongue cancer is not warranted under any theory of entitlement.

While the Veteran had Vietnam service during the Vietnam era, and is, thus presumed to have been exposed to herbicides, to include Agent Orange, the evidence does not support a finding of presumptive service connection based on such presumed exposure.  In this regard, while post-service private treatment records reveal findings of and treatment for tongue cancer, tongue cancer is not listed among diseases that are presumptively related to herbicide exposure under 38 C.F.R. § 3.309(e).  As such, presumptive service connection based on exposure to herbicides is not warranted.  See 38 C.F.R. § 3.309(e).     

Furthermore, the Board finds that direct service connection, to include exposure to herbicides, is not warranted.  Combee, 34 F.3d at 1042 (Fed. Cir. 1994).  In this regard, there is no evidence of any in-service complaints, treatment, or diagnoses referable to tongue cancer.  The November 1965 pre-enlistment examination reveals normal findings as to all other than a body mark.  The August 1968 separation examination indicates normal findings as to head, face, neck, as well as mouth and throat.   Furthermore, there is no indication that tongue cancer is directly related to any incident of service, to include the Veteran's acknowledged in-service exposure to herbicide.  Specifically, no competent evidence even suggesting such a link has been identified or secured.  Furthermore, the Veteran has only offered a generalized conclusory statement, in the form of his pursuit of his appeal of this claim, that his residuals of tongue cancer are related to such in-service exposure.

As there is no other competent, probative medical opinion, based on the evidence of record, the Board finds that the preponderance of the evidence is against service connection for tongue cancer on direct basis, to include exposure to herbicides.  See Combee, supra.  

The Veteran also claims that he suffers from residuals of tongue cancer due to exposure to contaminated water while stationed at Camp Lejeune.  

As noted, the January 2015 DBQ report contains an opinion that the residuals of tongue cancer are less likely than not incurred in or caused by the Veteran's service.  The examiner reasoned that the tongue cancer was due to the Veteran's "tobacco abuse," rather than a "very brief" amount of exposure to contaminated water at Camp Lejeune.  The examiner cited various medical studies in support of his opinion.  The January 2015 examiner considered all of the pertinent evidence of record, provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  As such, the Board affords great probative weight to the January 2015 examiner's opinion.   

Although the Veteran has submitted the April 2014 statement from his private physician, Dr. M.K., who suggested that it was "toxic chemical exposure" and that "water contaminated with toxins could be a potential cause for [the Veteran's] cancer," the private physician's opinion was not accompanied by a rationale.  In addition, the opinion only indicated that the chemical exposure "could" be a cause of the Veteran's cancer.  As such, this opinion is afforded little, if any, probative weight.  See Nieves-Rodgrigeuz, supra; see also Stefl, supra.  See also Hood v. Shinseki, 23 Vet. App. 295, 298-99   (2009) (a medical opinion is speculative when it uses equivocal language such as "could" or "might," without any other rationale or supporting data).  

Therefore, in light of the evidence of record, the Board finds that the preponderance of evidence is against a finding of a nexus between the Veteran's residuals of tongue cancer and his service, to specifically include exposure to contaminated water at Camp Lejeune.  

The Board has also considered the Veteran's general statements linking his residuals of tongue cancer to his service, to include exposure to herbicides and contaminated water at Camp Lejeune.  In this regard, the Board notes that the Veteran is competent to report symptoms experienced in service and since such time.  However, the Veteran is not competent to attribute his current conditions to any instance of military service, to include his exposure to contaminated water at Camp Lejeune and herbicides.  In this regard, as a lay person, he has not demonstrated that he is an expert in determining the etiology of tongue cancer or the scientific effects of exposure to herbicides or contaminated water.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined. 
In this regard, the Board finds that the etiology of tongue cancer is a complex question that requires medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As determinations as to the etiology of such disorder require knowledge of the body's inner workings, the Veteran is not competent to provide evidence as to the etiology of his claimed disorder and his opinion on such matter is accorded no probative weight.  

Finally, the Board notes that there is no lay or medical evidence to suggest that the Veteran manifested his cancer of the tongue within one year of separation from service.  The Veteran separated in 1968 and was not diagnosed with cancer of the tongue until 2008, forty years after separation from service.  There is no evidence that any manifestation of tongue cancer occurred within one year of the Veteran's separation in 1968.  As such, presumptive service connection for this chronic disability must be denied.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, as the Veteran's residuals of tongue cancer are not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to herbicides and contaminated water at Camp Lejeune, service connection for such disorders is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of tongue cancer, and that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 






ORDER

Service connection for residuals of tongue cancer, to include as due to exposure to herbicides while serving in Vietnam and contaminated water at Camp Lejeune, is denied.


_________________________________________________
R.  FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


